Citation Nr: 1758869	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  06-25 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

Entitlement to an increased disability rating for service-connected human immunodeficiency virus (HIV) infection, currently evaluated 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1978 to March 1985.

This matter initially came before the Board of Veterans' Appeals (the Board) on appeal of a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In November 2009, the Veteran testified at a videoconference hearing before the undersigned.  The transcript of the hearing is of record.

The appeal was most recently before the Board in November 2014 when it was remanded for additional development.  


FINDING OF FACT

At no point during the period on appeal did the Veteran's HIV manifest refractory constitutional symptoms, diarrhea, and pathological weight loss; or AIDS-related opportunistic infections, not otherwise separately compensably evaluated, or neoplasm.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for HIV are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.88b, Diagnostic Code 6351 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Higher Evaluation

The Veteran seeks entitlement to an evaluation in excess of 30 percent disabling for HIV.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's HIV disability is currently evaluated pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 6351.

Pursuant to Diagnostic Code 6351, a 30 percent rating is assigned when there are recurrent constitutional symptoms, intermittent diarrhea, and on approved medication(s), or the minimum rating with a T cell count of less than 200, or hairy cell leukoplakia, or oral candidiasis.  A 60 percent rating is assigned when there are refractory constitutional symptoms, diarrhea, and pathological weight loss, or the minimum rating following the development of AIDS-related opportunistic infection or neoplasm.  A 100 percent rating is assigned for AIDS with recurrent opportunistic infections or with secondary diseases affecting multiple body systems, or HIV-related illness with debility and progressive weight loss, without remission, or a few or brief remissions.  38 C.F.R. § 4.88b, Diagnostic Code 6351.

The term "approved medication(s)" includes medications prescribed as part of a research protocol at an accredited medical institution. Psychiatric or central nervous manifestations, opportunistic infections, and neoplasms may be rated separately under appropriate codes if higher overall evaluations results, but not in combination with percentages assignable under Diagnostic Code 6351.  Id., Notes 1 and 2.

In a treatment note dated in August 2006 the Veteran was noted to have a fully suppressed viral load.

At a hearing in October 2006 the Veteran reported that she was having problems with recurring diarrhea.  She did not have any severe weight loss.  She reported opportunistic infections identified as increased vaginitis.  She reported a polyp in her throat, low red cell count, and acid reflux.  She reported regular headaches.  The Veteran reported volunteering.  

In October 2006 the Veteran was noted to have new anemia.  Her current HIV medications were not likely to cause anemia.  She had a fully suppressed viral load.

In December 2006 the Veteran was noted to be diagnosed with HIV and to have an excellent CD4.

The Veteran was afforded a VA examination in February 2008.  The Veteran was diagnosed with HIV and was noted to have good control of the viral load with mild to moderate functional limitations.  The Veteran had right great toe neuropathy.  The Veteran reported that this was ongoing for several years and there was no evidence of illness, injury or disease while in active service.  The examiner noted that it was at least as likely as not the neuropathy of the right great toe was the result of HIV or the HIV medications and that there were mild functional limitations.  The Veteran had headaches that occurred 10 times a year lasting up to 2 days with some nausea and phonophobia.  The headaches were at least as likely as not related to HIV and or the HIV medications.  They had mild to moderate functional limitations.  Under opportunistic infections it was reported rarely.

In August 2008 and September 2008 the Veteran was noted to be attending school.  

In October 2008 the Veteran's HIV was reported to be asymptomatic.

The Veteran was afforded a VA examination in April 2009.  The Veteran was diagnosed with candidal vaginitis and bacterial vaginosis (confirmed Gardnerella in May 2007), periodic, at least as likely as not a symptom of decreased immunity due to HIV infection.  The examiner found no record of treatment for yeast infection during active military service.  There was well documented record of herpes simplex vaginitis that began during service and which was currently service connected.  The condition appeared to be stable.

In June 2009 the Veteran's HIV was controlled on HIV medications with some gastrointestinal side effects.  In October 2009 the Veteran's HIV was noted to be fully controlled with gastrointestinal side effects. 

The Veteran was afforded a VA examination in July 2010.  The Veteran was reported to have a history that included HIV positive.  The Veteran had no history of HIV related neoplasm.  She had constitutional symptoms of nausea, severe diarrhea, headaches, and depression.  She did not have fever, night sweats, weight loss, extreme fatigue, malaise, skin rashes, vision loss, loss of coordination, memory loss, lymphadenopathy, arthralgia, seizures, difficult or painful swallowing, loss of appetite, vomiting, dyspnea, or pharyngitis.  The Veteran was noted to have opportunistic infections of herpes simplex virus (genital herpes) in the past.  T4 cell count test was 614.  The Veteran had current opportunistic infections of herpes simplex virus (genital herpes) and vaginitis.  She complained of thrombocytopenia in the past, numbness of the right big toe, headaches that occurred once a month, nausea every other week, and diarrhea about once a month.  Her weight had been stable.  Commentary two years prior was noted to mention a complication of HIV or HIV medication being the neuropathy of the right big toe by her provider.  The right toe had been tingling for the last few years and it is easy to stub often.  Physical examination was unremarkable.  She had a moderate loss of sensation about the right big toe, but no functional impairment was noted.  Motor examinations were benign.

The examiner noted that the Veteran did not have weight loss but actually had weight gain.  The examiner stated that the Veteran did not have pathological weight loss.  She had opportunistic infections to include the yeast vaginitis that appeared to be ongoing and intermittent and also herpes simplex virus genitalis.  She had intermittent diarrhea.  There was no leukoplakia or oral candidiasis noted.

The examiner found that the right big toe neuropathy was noted to appear to be etiologically unknown.  There were two entries reviewed with one relating the issue to HIV and one to the contrary.  The examiner stated that one would assume that if the sensation deficit were due to the Veteran's HIV disease itself, it would likely be bilateral and not be localized.

The thrombocytopenia had been present in the past, but as of lately, appeared to be within the normal range, so therefore did not appear to be an ongoing issue.  Thrombocytopenia and the neuropathy of the big toe were not opportunistic infections.  

Based upon a review of the records, the examiner could not find any other AIDS related opportunistic infections or neoplasms.  

In August 2010 the Veteran's HIV was noted to be fully controlled.  The Veteran had some gastrointestinal effects but appeared to be tolerated fairly well. 

In an April 2012 VA examination the Veteran reported that she had never had an opportunistic infection.  The examiner rendered the opinion that the Veteran's bilateral foot condition was less likely than not caused by or a result of a specific illness to include HIV.  The examiner noted that the timing and interval change of the Veteran's paresthesias was not consistent with HIV or HIV medication etiology.

In June 2013 the Veteran's HIV was noted to be fully controlled.

The Veteran was afforded a VA examination in February 2015.  The Veteran was diagnosed with HIV, fully controlled with no evidence of any opportunistic infections, currently asymptomatic with some mild medication side effects.  The Veteran had occasional diarrhea that was associated with her HIV medications that was intermittent and related to whether she takes her medications on an empty stomach or not.  She had some nausea that was likely related to her HIV medications.  The Veteran had benign chronic neutropenia, of which the causes could be due to her HIV, HCV.  The neutropenia was asymptomatic and benign, she had no associated infections, and was found incidentally on testing.  The Veteran claimed that she has gained weight due to having to eat lots of food with her HIV medications but this was not founded as she only took her medications once daily.  Reasons for the weight gain were noted to include gynecological medication and not exercising.  The Veteran had no weight loss, neoplasms or oral candiasis associated with her HIV.  The examiner noted that all of the Veteran's HIV treatment notes state that the Veteran's HIV is fully controlled and not once was it mentioned that the Veteran had ever had an opportunistic infection.  Her HIV treating doctors have never once associated her vaginosis with her HIV.  Since she had not had any opportunistic infections, and normal CD4 counts, her HIV status was in no way responsible for her vaginosis.  The Veteran has had no opportunistic infections according to the specialists treating her and they in no way have attributed her vaginosis to her HIV status.

The examiner saw no evidence that she carries a diagnosis of herpes zoster as she described and she had no evidence of this on exam.  She reported no problems with herpes simplex and records from 2004 do not show that she has had a flare of this at all, although she did remain on antiviral medication for this condition.  She has had multiple gynecological exams that never once mention a current problem with herpes simplex.  Her abnormal PAPS were due to human papilloma virus, which was in no way related to her HIV and is from sexual activity and infects the majority of our sexually active population at one time or another.

The Veteran reported foot neuropathy.  Her complaints were not found to be related to neuropathy by her treating doctors.  Her symptoms were not clearly characteristic of neuropathy and the Veteran did not have a diagnosis.

She complained of skin itching and we diagnosed with eczematous dermatitis in January 2015 by dermatology.  Her skin examination was essentially normal on examination and there was no evidence of that condition found.  There was no evidence that this condition would be in any way related to her HIV or its treatment.

With regard to gastroesophageal reflux disease (GERD) associated with HIV, the Veteran reported that this was no longer an ongoing problem.  There was no mention of it in any recent records.  She was not on any medications for GERD.  The examiner noted that it was normal to have a rare case of reflux and that the Veteran did not report anything that was considered abnormal.

Thereafter, VA treatments reveal that the Veteran's HIV was fully suppressed.   See, e.g., January 2015, March 2017.

The Board finds that entitlement to an evaluation in excess of 30 percent disabling for HIV is not warranted.  At no point during the period on appeal did the Veteran's HIV manifest refractory constitutional symptoms, diarrhea, and pathological weight loss, or the development of AIDS-related opportunistic infections, not otherwise separately compensably evaluated, or neoplasm.  In addition, at no point during the period on appeal did the Veteran's HIV manifest AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; HIV-related illness with debility and progressive weight loss, without remission, or few or brief remissions.  During the period on appeal the Veteran has been noted to have opportunistic infections of herpes and vaginitis.  These disabilities have been separately evaluated.  

The Veteran has been noted to have headaches that were at least as likely as not related to HIV or HIV medications.  The Veteran has indicated in examinations that the headaches occur 10 times a year to once a month, and has indicated that they last up to two days with some nausea and phonophobia.  The headaches were noted have mild to moderate functional limitations.  However, treatment records do not reveal frequent headaches and reveal denials of headaches.  In addition, there is no indication that the attacks are prostrating.  As such, the Board finds that entitlement to a separate compensable evaluation for headaches, as a manifestation of HIV is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Veteran has been noted to complain of right great toe neuropathy.  As discussed above, the evidence is at least in equipoise that the Veteran's right great toe neuropathy is due to her HIV or medications for HIV.  A VA examiner noted that it was at least as likely as not the neuropathy of the right great toe was the result of HIV or the HIV medications.  However, the functional limitations have been noted to be none to mild.  The manifestations were noted to be numbness and tingling and caused her to more easily stub her toe.  She was noted to have moderate loss of sensation but benign motor examination.  As such, the Board finds that entitlement to a separate compensable evaluation for right great toe neuropathy, as a manifestation of HIV is not warranted.  See 38 C.F.R. § 4.124a.

Therefore, an evaluation in excess of 30 percent for HIV is denied.

The Board has considered whether a claim of total disability based on individual unemployability was inferred in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the evidence reveals that the Veteran has intermittently worked during the period on appeal, including as recently as noted in a June 2016 rating decision, as well as attended school and completed a degree.  As such, the question of entitlement to a TDIU is not raised.


ORDER

Entitlement to an increased disability rating for service-connected human immunodeficiency virus (HIV) infection, currently evaluated 30 percent disabling, is denied.




____________________________________________
J. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


